DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims10-15 and 20 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 20, 2021.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 8, and 17-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0277934 to Cho, hereinafter referred to as Cho in view of CN107355618 to Yu, hereinafter reference will be made to the English language translation provided herewith.
In reference to claims 1 and 17, Cho and Yu disclose the claimed invention.	
Cho discloses a refrigerator (1) comprising:
a storage compartment (3a);
an evaporator (9, see figure 2) configured to cool the storage compartment;
an evaporator housing (22 area behind storage compartments 3a and 3b as described [0042] configured to house the evaporator;
a machine room (5) including a discharge plug (23) that is connected to the evaporator housing and configured to discharge defrost water from the evaporator housing to the machine room (5);
a defrost water tray (6) installed in the machine room (5) and configured to collect the defrost water discharged from the evaporator housing through the discharge plug (23); and
a drain hose (see figure 5) assembly connecting the discharge plug (23)  to the defrost water tray (6) to transfer the defrost water from the discharge plug to the defrost water tray, wherein the drain hose assembly includes, a drain cap (35) connected to the
discharge plug (23) and configured to limit an introduction of air into the evaporator housing, and
a drain hose (37)  having a first end connected to the drain cap (35) and a second end connected (fluidly connected) to the defrost water tray (6).
Cho fails to disclose wherein a length of the drain hose assembly is adjustable by adjusting an insertion amount of the drain cap into the drain hose.
Yu teaches that in the art of hose joints that it is a known method to provide a connection assembly wherein a length of the hose is adjustable by adjusting an insertion 
In reference to claim 2, Cho and Yu disclose the claimed invention.	
Cho discloses the drain cap (35) includes an upper cap portion having a housing space configured to receive the discharge plug (23), and a lower cap portion extending from a lower end of the upper cap portion to be inserted into the drain hose (37) and having a hollow cylindrical shape with an outer diameter smaller than that of an outer diameter of the upper cap portion.

    PNG
    media_image1.png
    418
    698
    media_image1.png
    Greyscale


In reference to claim 7, Cho and Yu disclose the claimed invention.
Cho discloses a door (7a)  configured to open and close the storage compartment (3a); and
an air adjuster (40) installed to be movable vertically in the housing space and configured to selectively close a plurality of air holes (33) through which the air is introduced into the evaporator housing depending on opening and closing of the door, wherein the plurality of air holes are formed in an outer circumferential surface of the upper cap portion of the drain cap, see figure 3.
In reference to claim 8, Cho and Yu disclose the claimed invention.
Cho discloses a fixing ring (31)  provided on the upper cap portion (35)  of the drain cap and configured to fix the drain cap to the discharge plug (23)  and to limit a movement of the air adjuster in a direction opening the plurality of air holes, see figure 5 [0049].
In reference to claim 18, Cho and Yu disclose the claimed invention.
Cho discloses the drain cap (35) includes an upper cap portion having a housing space configured to receive the discharge plug (23), and a lower cap portion extending from a lower end of the upper cap portion to be inserted into the drain hose (37) and having a hollow cylindrical shape with an outer diameter smaller than that of an outer diameter of the upper cap portion.
the length of the drain hose assembly is adjustable by adjusting an insertion amount of the lower cap portion into the drain hose, see Yu abstract.
In reference to claim 19, Cho and Yu disclose the claimed invention.
an air adjuster (40) installed to be movable vertically in the housing space and configured to selectively close a plurality of air holes (33) through which the air is introduced into the evaporator housing depending on opening and closing of the door, wherein the plurality of air holes are formed in an outer circumferential surface of the upper cap portion of the drain cap, see figure 4.

Claims 3 and 4  are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Yu as applied to claim 2 above and in further view of US 2010/0244438 to Johanson, hereinafter referred to as Johanson.
In reference to claim 3, Cho, Yu and Johanson disclose the claimed invention.
Cho as modified supra fails to disclose an outer circumferential surface of the lower cap portion includes a spiral protrusion configured to be inserted into the drain hose.
Johanson teaches that in the art of hose connection fittings, that it is a known method to provide the fitting such that the barb is a spiral configured to be inserted into the drain, see figure 4. This is strong evidence that modifying  as claimed would produce predictable result (e.g .make inserting and detaching the hose easier). Accordingly, it 
In reference to claim 4, Cho, Yu and Johanson disclose the claimed invention.
Yu discloses the length of the drain hose assembly is adjustable by adjusting an insertion amount of the lower cap portion into the drain hose, see abstract. Accordingly, when modifying Cho by Yu supra, the modification would also include the drain hose assembly is adjustable by adjusting an insertion amount of the lower cap portion into the drain hose.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Yu as applied to claim 2 above and in further view of JP2007/278591 to Osaka et al., hereinafter reference will be made to the English language translation provided herewith.
In reference to claim 9, Cho, Yu and Osaka disclose the claimed invention.
Cho discloses a stopper protrusion is formed on an inner surface of the upper cap portion to limit a movement of the air adjuster in a direction opening the plurality of air holes

    PNG
    media_image2.png
    214
    592
    media_image2.png
    Greyscale

Cho fails to disclose the drain cap is formed of a moldable elastic material. Zhang fails to explicitly disclose the latent heat storage material having a supercooling characteristic. 
Osaka teaches that in the art of drain outlet structures for refrigerators, that rubber is a material known to be suitable for the intended purpose of drain caps (80), see page 7 paragraph 1.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Cho such that the drain cap is formed of a moldable elastic material (rubber), since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07.

	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cho and Yu as applied to claim 2 above and in further view of DE202006013228 to Bosch, hereinafter reference will be made to the English language translation provided herewith.
In reference to claim 16, Cho, Yu and Bosch disclose the claimed invention.
Cho fails to disclose the drain hose includes a corrugated hose having a circular corrugation or a spiral corrugation.
Bosch teaches that it is known in the art of refrigerator water discharge pipes to provide the drain hose having a circular corrugation, see figure 1-4, This is strong .

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CASSEY D BAUER/Primary Examiner, Art Unit 3763